Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election without traverse of Species 1: Figures 1-9, including Claims 17-36 in the reply filed on 07/01/2021 is acknowledged.
Accordingly, Claims 17-36 are pending in the application.  An action on the merits for Claims 17-36 are as follow.   

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-36 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “the plate” in line 5. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner interprets “the plate” as “anything”.
Claim 17 recites the limitation “a cover” in line 8, rendering the claim indefinite. It is unclear, while turning to the specification and drawings for guidance, what the difference between this “a cover” and a plate acting as a cover mentioned in line 4 are? For examination purposes, examiner interprets “a cover” as “anything”.
each baking mold mentioned in line 2 are? For examination purposes, examiner interprets “each mold” as “anything”.
Claim 33 recites the limitation “a cover portion” in line 3, rendering the claim indefinite. It is unclear, while turning to the specification and drawings for guidance, what the difference between this “a cover portion” and a cover portion mentioned in line 2 of Claim 27 are? For examination purposes, examiner interprets “a cover portion” as “any portion”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-22, 24-28 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcaro (US 2,903,151) in view of Hollandt (US 581,232).  
Regarding Claim 17, Alcaro discloses a bread loaf for baking pan (making pan, Fig. 1) comprising:
a plurality of baking molds 10 and 11 (spaced apart pans, Fig 1), each baking mold of the plurality of baking molds including an inner cavity to receive a bread dough (see Fig 1);
a plate acting as a cover (a cover 14, Fig 1, Col 1 line 68) of the pan;

Alcaro discloses the invention substantially as claimed and as discussed above; except, wherein the plate acting as a cover of the pan comprises a plurality of recesses, each one of the recesses acting by way of a cover of each one of the baking molds; and wherein each one of the recesses define an insert ("e") configured to penetrate in the inner cavity of each one of the baking molds in an upper edge of walls of the baking molds to delimit the dimensions of the internal cavity of each mold.
Hollandt teaches a plate (two main parts A and B, which constitutes the cover of the closed pan, Figs. 1-4, P 1 line 42-48) acting as a cover of a pan comprises a plurality of recesses (inwardly-projecting corrugations, Fig. 4, P 1 line 10); and each one of the recesses acting by way of a cover of each one of the baking molds (see Figs 1-4); and wherein each one of the recesses define an insert ("e") (each of the inwardly-projecting corrugations define an insert, Fig. 4) configured to penetrate in the inner cavity of each one of the baking molds in an upper edge of walls of the baking molds to delimit the dimensions of the internal cavity (see each cover A of the pan, Figs. 1-4) of each mold (two pan portions 1 and 2, Figs 1-4, P 1 line 54).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Alcaro with Hollandt’s further teaching of wherein the plate acting as a cover of the pan comprises a plurality of recesses, each one of the recesses acting by way of a cover of each one of the Hollandt teaches, in P 1 lines 8-12, of providing inwardly-projecting corrugations for marking loaves of bread, so as to facilitate slicing or subdividing them more easily.
Regarding Claims 18-22 and 24-25, Alcaro in view of Hollandt teach the invention as claimed and as discussed above; except the limitations of Claims 18-22 and 24-25. 
Hollandt further teaches Claim 18, wherein the insert ("e") defined by each one of the recesses (see Fig 4) is configured to enable adjustment of the plate in the inner cavity of each mold to delimit the dimensions of the internal cavity of each mold (parts A and B…by a hinge h and held together in the closed pan at its opposite edge by a suitable fastening f, P 1 line 41-46; f is conveniently made in the form of a swinging portemonnaie-clasp, P 2 line 3-8; clearly, it is adjustable of the plate in the inner cavity of each mold to delimit the dimensions of the internal cavity of each mold);
Claim 19, wherein the insert ("e") defined by each one of the recesses is configured to penetrate the inner cavity of the baking mold a distance in the upper edge of the walls of the baking molds (see Figs 1-4).  did not explicitly teaches the distance equal or greater than 5 mm; as evidenced by Hollandt that insert penetrate the inner cavity of the mold is a result effective variable (covered pans provided with inwardly-projecting ribs or corrugations for making loaves of bread or cake, so as to facilitate slicing or subdividing them, Col 1 lines 8-12); therefore, it would have been obvious to In re Aller, 105 USPQ 233;
Claim 20, wherein each one of the recesses (inwardly-projecting corrugations, Fig. 4, P 1 line 10) defining the insert ("e") is obtained by a process of inlaying or stamping of a sheet (the two pan portions 1 and 2 shown under Fig 4 are provided with inwardly-projecting ribs or corrugations sheet; Clearly, it can obtained by a process of inlaying or stamping of a sheet as claimed);
Claim 21, wherein the recesses each comprise a surface with corrugations designed to cover an opening of the baking molds (with inwardly-projecting corrugations for making loaves of bread or cake, Fig. 4, P 1 line 10) ;
Claim 22, wherein the surface with corrugations has a substantially convex profile (see Fig 4);
Claim 24, wherein side walls of the molds comprise corrugations (B portion of Fig. 4), lacking at least an upper edge of the walls (lacking A portion of Fig. 4) of the corrugations to enable the insert of the recesses of the plate; 
Claim 25, wherein the corrugations of the side walls define a plurality of ribs (inwardly-projecting corrugations, Fig. 4, P 1line 10) which are disposed with respect to a base of the pan (Fig. 4); 
Hollandt’s further teaching of Claims 18-22 and 24-25 because Hollandt teaches, in P 1 lines 8-12, of providing inwardly-projecting corrugations for marking loaves of bread, so as to facilitate slicing or subdividing them more easily.
Regarding Claims 26-28 and 31-33, Alcaro in view of Hollandt teach the invention as claimed and as discussed above; Alcaro further discloses the limitations of Claims 26-28 and 31-33:
Claim 26, wherein each baking mold 10 and 11 (spaced apart pans, Fig 1) of the plurality of baking molds has a substantially shape of square prism (see Fig 1);
Claim 27, wherein the plate acting as the cover (a cover 14, Fig 1, Col 1 line 68) comprises a cover portion (an upright portion 32, Fig 1, Col 2 line 33) arranged to be gripped by at least one hook (a finger 23, Figs 2 and 3, Col 2 line 15) of the fastening device, the at least one hook being disposed to fasten the cover portion of the plate when it tilts by gravity (released by engaging…to rotate the latch elements, Figs 2 and 3, Col 2 lines 42-46) on the structure of the pan by action of a weight configured by way of a counterweight (a weighting element, Col 2 line 24).
Claim 28, wherein the at least one hook 23 is articulately joined to a shaft  (a pin 22, Figs 2 and 3, Col 2 line 10) of the structure of the pan which is interposed between two of the baking molds (interposed between 10 and 11, Figs 1 and 5).
Claim 31 wherein the structure (a base 31, Fig 2, Col 2 line 32) of the pan whereto the hook is joined comprises a piece (rod 30, Figs 2 and 3) which acts as a 
Claim 32 wherein the hook 23 (a finger, Figs 2 and 3) of the fastening device comprises an upper edge with a curved profile 25 (a nose, Figs 2 and 3) to facilitate the upper sliding of the plate on the molds (see Figs 2 and 3).
Claim 33, Alcaro in view of Hollandt teach the invention as claimed and as discussed above; Alcaro further discloses wherein the plate 14 comprises a plurality of grooves (openings 15 and 16, Fig 1, Col 2 line 2) which extend longitudinally between each two baking molds (pans 10 and 11, Fig 1, Col 1 line 62), at least one groove comprises a cover portion (any portion such as upright portion 32, Fig 1, Col 2 line 33) of the plate arranged to be able to be gripped by the hook (a finger 23, Figs 2 and 3, Col 2 line 15) when it tilts by gravity (released by engaging…to rotate the latch elements, Figs 2 and 3, Col 2 lines 42-46) by the action of the weight configured by way of a counterweight (a weighting element, Col 2 line 24).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alcaro (US 2,903,151) in view of Hollandt (US 581,232) as applied to claim 9, further in view of Balboni (US 3,862,339).
Regarding Claim 23, Alcaro in view of Hollandt teach the invention as claimed and as discussed above; except wherein surface with corrugations comprises a plurality of orifices to allow entry of air.
Balboni teaches a plurality of orifices 18 (holes, Fig. 1, Col. 5 line 23) to allow entry of air. Therefore, it would have been obvious to one of ordinary skill in the art at  the pan of Alcaro in view of Hollandt with Balboni’s further teaching of wherein surface with corrugations comprises a plurality of orifices to allow entry of air, for the purpose of serving to permit the evaporation of water vapor during baking (Col. 5 line 24). 

Claim 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alcaro (US 2,903,151) in view of Hollandt (US 581,232) as applied to Claim 27, further in view of Gillespie (US 1,050,449).
Regarding Claim 30, Alcaro in view of Hollandt teach the invention as claimed and as discussed above; except wherein the plate acting as a cover comprises the portion of the plate which extends downwards from an underside of the plate, and the portion being interposed between two of the baking molds in order that it can be gripped by the hook while the hook remains concealed under the plate.
Gillespie teaches a fastening device (detachable catches, Fig. 2, P 2 line 7) is interposed between two of the baking molds (Figs 1-4); wherein a plate (a top G, Fig 1, P 1 line 110) acting as a cover comprises a portion (depending flange g, Fig 1, P 2 line 112) which extends downwards from the underside of the plate, and the portion being interposed between two of the baking molds in order that it can be gripped by the fastening device whilst the fastening device remains concealed under the plate (see Fig. 1); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pan of Alcaro in view of Hollandt with Gillespie’s further teaching of the plate acting as a cover comprises the portion of the .

Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alcaro (US 2,903,151) in view of Hollandt (US 581,232) as applied to claim 17, further in view of Colombo (FR 1166787 A).
Regarding Claims 34-35, Alcaro in view of Hollandt teach the invention as claimed and as discussed above; except the limitations of Claims 34-35.
Colombo teaches Claim 34, a reinforcing structure 3, 4, 9-12 (lower frame, upper frame, vertical cylinders and vertical uprights, Fig. 1, P 3 Claim) which includes a tubular profile disposed on a periphery of the pan, the tubular profile enveloping the edges of molds 1 and 2 (lower and upper mold, Fig. 1, P 2) and the tubular profile being separated from the edges so that it defines a space for the air circulation (Figs. 1 and 2); 
Claim 35, wherein the tubular profile is mounted so that it substantially protrudes from a base of the molds (3 and 4 protrudes from the base of the molds, Fig. 2);
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pan of Alcaro in view of Hollandt with Colombo’s further teaching of Claim 34 comprising a reinforcing structure which includes a tubular profile disposed on a periphery of the pan, the tubular profile enveloping the edges of molds and the tubular profile being separated from the edges so that it defines a space for air circulation; Claim 35 wherein the tubular profile is mounted so that it substantially protrudes from a base of the molds, for the purpose of providing a support frame in order to enclose the molds inside during bread baking (P 1, Description).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alcaro (US 2,903,151) in view of Hollandt (US 581,232) and Colombo (FR 1166787 A) as applied to claim 34, further in view of Abascal Albizu et al. (US 2010/0101430 A1).
Regarding Claim 36, Alcaro in view of Hollandt and Colombo teach the invention as claimed and as discussed above; except the limitations of Claim 36.
discloses the invention substantially as claimed, but is silent regarding comprising a plurality of lugs for vertical stacking of two or more units, the plurality of lugs being associated to the reinforcing structure of the pan, and the lugs being susceptible of being inserted in a plurality of receiving cavities associated to the reinforcing structure of another pan, the plate acting as a cover of the pan being provided with a plurality of grooves where through the lugs protrude when the recesses of the plate cover the openings of the molds.
Abascal Albizu et al. teach a plurality of lugs (an upper portion 8, Figs. 1 and 7-9, ¶ 0046) for vertical stacking of two or more units, the plurality of lugs being 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pan of Alcaro in view of Hollandt and Colombo with Abascal Albizu’s further teaching of comprising a plurality of lugs for the vertical stacking of two or more units, the plurality of lugs being associated to the reinforcing structure of the pan, and the lugs being susceptible of being inserted in a plurality of receiving cavities associated to the reinforcing structure of another pan, the plate acting as a cover of the pan being provided with a plurality of grooves where through the lugs protrude when the recesses of the plate cover the openings of the molds, for the purpose of providing a mold unit for molding and cooking a food product with the capability of being able to stack on each other with an identical stackable mold unit (¶ 0016).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112(b) rejection.  The prior art of record by itself or in combination does not disclose the combined limitations, specifically Claim 29: the same weight being arranged to be able to be actuated in the opposite direction so that its actuation makes make the hook tilt automatically to release the hook from the cover portion of the plate.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761